COLLIER, C. J.
The defendant’s plea professes to answer the entire cause of action, but if it answers any, it is a part only, leaving unansAvered much the greater part, which is of the gist of the action,, and Ave shoukMncline to think it bad on demurrer. Deshler v. Hodges, use, &c., 3 Ala. Rep. 509. If, hoavever, the plea in this respect be free from objection, we cannot doubt that the matter of the'defence Avhich-it relies on. *111is wholly -unavailable. It amounts to nothing more than this, that the defendant lost one hundred dollars upon the result of the Presidential election of 1844, which- was won by Spyker; that the defendant requested John Hardie, the active partner of the firm of which the plaintiff was a member, to pay. Spy-ker the amount lost, in goods; the gpods were accordingly delivered, though Hardie well knew at the time they were intended to pay Spyker the bet he had Avon. It is quite enough to recite the plea, to show that the demurrer to it was properly sustained. The judgment is consequently affirmed.